                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11    MICHELLE MONDRAGON,
                                                                                         Case No. 18-cv-01605 NC
                                  12                   Plaintiff,
Northern District of California
 United States District Court




                                                                                         ORDER DENYING PLAINTIFF’S
                                  13              v.                                     MOTION TO DECLARE
                                                                                         DEFENDANTS’ APPEAL
                                  14    CITY OF FREMONT, and others,                     FRIVOLOUS; AND GRANTING
                                                                                         DEFENDANTS’ MOTION TO STAY
                                  15                   Defendants.                       CASE PENDING APPEAL
                                  16
                                  17
                                  18          This Court denied defendants’ motion for summary judgment on August 31, 2020.
                                  19   ECF 146. Defendants filed a Notice of Appeal to the Ninth Circuit on September 22. ECF
                                  20   149.
                                  21          Now presented are Plaintiff’s motion to declare the appeal as frivolous (ECF 151)
                                  22   and Defendants’ motion to stay the case pending the resolution of their appeal (ECF 153).
                                  23   Having reviewed the motions and responding briefs, the Court rules without need for a
                                  24   hearing.
                                  25          First, the Court determines that the appeal is not frivolous. Plaintiff’s motion is
                                  26   therefore denied.
                                  27          Next, the Court determines that a stay would support the efficient and fair
                                  28
                                                                                     1
                                   1   administration of justice. The qualified immunity issue is central to the defendants’
                                   2   defense. In this procedural posture, it would be more efficient to stay the case in this Court
                                   3   until the pending appeal is resolved.
                                   4          Accordingly, this case is STAYED until the resolution of the appeal. Defendants
                                   5   must notify this Court within 7 days of the resolution of the appeal. If the appeal has not
                                   6   resolved by October 9, 2021, the parties must file a joint status update. The Clerk of Court
                                   7   is requested to administratively CLOSE this case until the stay is lifted.
                                   8          IT IS SO ORDERED.
                                   9
                                  10   Dated: October 9, 2020                     ________________/S/_____________________
                                                                                        NATHANAEL M. COUSINS
                                  11                                                    United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                     2
